DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8, 10 and 12 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 10 (see Remarks pages 5-10 filed on 11/12/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Matsushita (US 2020/0128135) discloses image inspection apparatus includes a hardware processor that inspects an abnormality of printed matter by comparing a preliminarily prepared answer image with an image obtained by reading a printed image, wherein the hardware processor generates a plurality of answer images based on a combination of pieces of arrangement information on a reusable object and a variable unique object in variable printing., (Para 0031-0092). However, Matsushita does not disclose in the affirmative, “display on a display a plurality of images excluding the detected defective image from among the plurality of images read by the reader: accept an instruction to use first image among the plurality of images displayed on the display as a reference image; register the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verify a printed image printed on a recording sheet by the printer based on the registered reference image.”
“display on a display a plurality of images excluding the detected defective image from among the plurality of images read by the reader: accept an instruction to use first image among the plurality of images displayed on the display as a reference image; register the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verify a printed image printed on a recording sheet by the printer based on the registered reference image.”
Finally, the next closest prior art Todoroki (US 2020/0296233) discloses scoring apparatus includes an acquisition unit that acquire an image that is read from a recording medium having an answer column, an instruction unit that provides an instruction to perform a determination on at least one of a correct answer and an incorrect answer from correct answer information related to the recording medium and answer information included in the image acquired by the acquisition unit, a receiving unit that receives determination end information indicating that the determination has “display on a display a plurality of images excluding the detected defective image from among the plurality of images read by the reader: accept an instruction to use first image among the plurality of images displayed on the display as a reference image; register the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verify a printed image printed on a recording sheet by the printer based on the registered reference image.”
Therefore, the prior arts Matsushita, Hiramatsu et al and Todoroki alone or in combination do not render obvious in include the claimed feature in the affirmative, “display on a display a plurality of images excluding the detected defective image from among the plurality of images read by the reader: accept an instruction to use first image among the plurality of images displayed on the display as a reference image; register the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verify a printed image printed on a recording sheet by the printer based on the registered reference image.”

 “displaying the read plurality of images excluding the detected defective image on a display; accepting an instruction to use a first image displayed on the display as a reference image; registering the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verifying a printed image by comparing the printed image with the registered reference image.”
Further, the next closest prior art Hiramatsu et al (US 2014/0293363) discloses an image inspection system. An image reading unit reads a formed image which is formed on a recording medium based on original image data to generate read image data. A determination unit compares the read image data and the original image data to determine whether or not the formed image includes a defective region. An extraction unit extracts an image of characters present around the defective region from the read image data. An image display device displays the image of the characters and an image of the defective region such that both the images overlap with each other, (Para 0013-0072). However, Hiramatsu et al does not disclose in the affirmative, “displaying the read plurality of images excluding the detected defective image on a display; accepting an instruction to use a first image displayed on the display as a reference image; registering the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verifying a printed image by comparing the printed image with the registered reference image.”
Finally, the next closest prior art Todoroki (US 2020/0296233) discloses scoring apparatus includes an acquisition unit that acquire an image that is read from a recording medium having an answer column, an instruction unit that provides an instruction to perform a determination on at least one of a correct answer and an incorrect answer from correct answer information related to the recording medium and answer information included in the image acquired by the acquisition unit, a receiving unit that receives determination end information indicating that the determination has ended and determination results on each answer column that has undergone the determination, a notification unit that performs a notification of the determination end information received by the receiving unit, and a controller that performs control to display, before the notification unit has performed the notification, the determination results on the answer column that has undergone the determination, (Para 0023-0094). However, Todoroki does not disclose in the affirmative, “displaying the read plurality of images excluding the detected defective image on a display; accepting an instruction to use a first image displayed on the display as a reference image; registering the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verifying a printed image by comparing the printed image with the registered reference image.”
Therefore, the prior arts Matsushita, Hiramatsu et al and Todoroki alone or in combination do not render obvious in include the claimed feature in the affirmative, “displaying the read plurality of images excluding the detected defective image on a display; accepting an instruction to use a first image displayed on the display as a reference image; registering the first image that the instruction to use is accepted or a second image generated from the first image as the reference image; and verifying a printed image by comparing the printed image with the registered reference image.”

Dependent claims 2-8 and 12 are allowed because of their dependency to claims 1 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677